Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 1 of 15 PageID #: 4449




                      IN THE UNITED STATES DISTRJCT COURT
                          FOR THE DISTRJCT OF DELAWARE




 PELOTON INTERACTIVE, INC. ,
              Plaintiff and
              Counter-Defendant,

        V.                                        Civil Action No. 20-662-RGA

 ICON HEAL TH & FITNESS, INC. ,

              Defendant and
              Counterclaimant.



                                 MEMORANDUM OPINION


Michael J. Flynn, Andrew M. Moshos, MORRIS, NICHOLS , ARSHT & TUNNELL LLP,
Wilmington, DE; Steven N. Feldman, LATHAM & WATKINS LLP, Los Angeles, CA;
Lawrence J. Gotts (argued), Susan Y. Tull, Gabriel K. Bell, LATHAM & WATKINS LLP,
Washington, D.C. ; Marc N. Zubick, LATHAM & WATKINS LLP, Chicago, IL; David F.
Kowalski (argued), LATHAM & WATKINS LLP, San Diego, CA; William J. Trach, LATHAM
& WATKINS LLP, Boston, MA; Joseph C. Akalski (argued), LATHAM & WATKINS LLP,
New York, NY, Attorneys for Plaintiff and Counter-Defendant.

Frederick L. Cottrell, III, Christine D. Haynes, RJCHARDS , LAYTON & FINGER LLP,
Wilmington, DE; David R. Wright, Taylor J. Wright, MASCHOFF BRENNAN, Salt Lake City,
UT; Charles J. Veverka (argued), Ray Nelson (argued), MASCHOFF BRENNAN, Park City,
UT; Sterling A. Brennan (argued), MASCHOFF BRENNAN, Irvine, CA, Attorneys for
Defendants.



SeptemberJ.i, 202 1
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 2 of 15 PageID #: 4450




~ ~STRJ

        Before me is a claim construction dispute concerning U.S. Patent No. 6,601 ,016 (the ' 016

Patent) and U.S. Patent No. 7,556,590 (the' 590 Patent). The parties submitted a Joint Claim

Construction Brief (D.I. 113) and the Court held a Markman Hearing on June 25, 2021. (D.I.

126). Following the hearing, the parties submitted supplemental letters to the Court concerning

several terms. (D.I. 130; D.I. 131). As many terms were resolved by agreement of the parties or

at the hearing (see D.I. 124; D.I. 126 at 11:1-12), this opinion addresses only the remaining

terms: XML, mark-up language, translator device, and the four "means of comparing" claims.

   I.      BACKGROUND
        The asserted patents generally disclose methods of monitoring fitness activity and

facilitating communication between exercise devices and computers. (' 590 Patent 1:40-49; ' 0 16

Patent 1:20-31). Per the parties' briefing, the following claims are representative:


'016 Patent, Claim 49:

        49. A method for competing against a plurality of exercisers, said method comprising the
        steps of:
        receiving current fitness activity for a first exerciser exercising on a first exercise
            machine in a particular mark-up language format at an exercise machine monitor for
            monitoring exercise performed by a second exerciser on a second exercise machine,
            wherein said current fitness activity is received at said exercise machine monitor from
            a universally accessible server system, wherein said current fitness activity for a first
            exerciser is identified by a universal identifier associated with said first exerciser; and
        displaying a graphical comparison of said current fitness activity for said first exerciser
            with current fitness activity for said second exerciser from an output interface
            controlled by said exercise machine monitor, such that said second exerciser is
            enabled compete against a plurality of exercisers.

'590 Patent Claim 1:

        1. A system configured to enable a plurality of users to compete in a virtual race, the
        system comprising:
        a first exercise device communicatively connected to a first computer device, the first
             exercise device being adapted to communicate using an exercise communication
             protocol and the first computer device being adapted to communicate using a

                                                   2
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 3 of 15 PageID #: 4451




             computer communication protocol, the exercise communication protocol and the
             computer communication protocol being different types of communication protocols,
             wherein the first computer device is configured to monitor use of the first exercise
             device relative to a first start time, and wherein the communication of the first
             exercise device and the first computer device is facilitated by a first translator device
             adapted to translate data between the exercise communication protocol and the
             computer communication protocol;
         a second exercise device communicatively connected to a second computer device, the
             second exercise device being adapted to communicate using the exercise
             communication protocol and the second computer device being adapted to
             communicate using the computer communication protocol, wherein the second
             computer device is configured to monitor use of the second exercise device relative to
             a second start time, and wherein the communication of the second exercise device and
             the second computer device is facilitated by a second translator device adapted to
             translate data between the exercise communication protocol and the computer
             communication protocol;
         means for comparing the use of the first exercise device relative to the first start time
             with the use of the second exercise device relative to the second start time; and
         means for providing communication between the first computer device, the second
             computer device and the comparing means.

   II.      LEGAL STANDARD
         "It is a bedrock principle of patent law that the claims of a patent define the invention to

which the patentee is entitled the right to exclude." Phillips v. AWHCorp., 415 F.3d 1303, 1312

(Fed. Cir. 2005) (en bane) (internal quotation marks omitted). "' [T]here is no magic formula or

catechism for conducting claim construction.' Instead, the court is free to attach the appropriate

weight to appropriate sources ' in light of the statutes and policies that inform patent law."'

SoftView LLC v. Apple Inc. , 2013 WL 4758195, at *1 (D. Del. Sept. 4, 2013) (quoting Phillips,

415 F.3d at 1324) (alteration in original). When construing patent claims, a court considers the

literal language of the claim, the patent specification, and the prosecution history. Markman v.

Westview Instruments, Inc. , 52 F.3d 967, 977-80 (Fed. Cir. 1995) (en bane), aff'd, 517 U.S. 370

(1996). Of these sources, "the specification is always highly relevant to the claim construction

analysis. Usually, it is dispositive; it is the single best guide to the meaning of a disputed term. "

Phillips, 415 F.3d at 1315 (internal quotation marks omitted).


                                                   3
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 4 of 15 PageID #: 4452




       "[T]he words of a claim are generally given their ordinary and customary meaning ....

[Which is] the meaning that the term would have to a person of ordinary skill in the art in

question at the time of the invention, i.e., as of the effective filing date of the patent application."

Id. at 1312-13 (citations and internal quotation marks omitted). " [T]he ordinary meaning of a

claim term is its meaning to [an] ordinary artisan after reading the entire patent." Id. at 1321

(internal quotation marks omitted). "In some cases, the ordinary meaning of claim language as

understood by a person of skill in the art may be readily apparent even to lay judges, and claim

construction in such cases involves little more than the application of the widely accepted

meaning of commonly understood words." Id. at 1314.

        When a court relies solely upon the intrinsic evidence-the patent claims, the

specification, and the prosecution history-the court' s construction is a determination oflaw.

See Teva Pharrn. USA, Inc. v. Sandoz, Inc., 574 U.S. 318,331 (2015). The court may also make

factual findings based upon consideration of extrinsic evidence, which "consists of all evidence

external to the patent and prosecution history, including expert and inventor testimony,

dictionaries, and learned treatises." Phillips, 415 F.3d at 1317-19 (internal quotation marks

omitted). Extrinsic evidence may assist the court in understanding the underlying technology,

the meaning of terms to one skilled in the art, and how the invention works . Id. Extrinsic

evidence, however, is less reliable and less useful in claim construction than the patent and its

prosecution history. Id.

        "A claim construction is persuasive, not because it follows a certain rule, but because it

defines terms in the context of the whole patent." Renishaw PLC v. Marposs Societa ' per

Azioni, 158 F.3d 1243, 1250 (Fed. Cir. 1998). It follows that "a claim interpretation that would




                                                   4
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 5 of 15 PageID #: 4453




exclude the inventor' s device is rarely the correct interpretation." Osram GMBHv. Int '! Trade

Comm 'n, 505 F.3d 1351 , 1358 (Fed. Cir. 2007) (citation and internal quotation marks omitted).

   III.      CONSTRUCTION OF DISPUTED TERMS

   A. "Extensible mark-up language" ('016 Patent claims 2, 18, 34)

             a. Peloton 's proposed construction: Plain meaning, i.e., XML. Otherwise, indefinite.

             b. ICON 's proposed construction: a markup language that accommodates additions,

                 for example, designed-defined tags.

             c. Court's pre-Markman proposed construction: XML.

             d. Court's construction: XML.

          ICON disagreed with the Court' s proposed construction but did not seek further

argument. (D.I. 124 at 1). As such, I will adopt the Court' s proposed construction of "XML"

which I believe accords with the plain meaning of the term.

   B. "Mark-up language" ('016 Patent claims 1, 2, 17, 18, 33 , 34, 49, 53)

             a. Peloton 's proposed construction: XML or other computer language that describes

                 how to perform actions such as displaying and printing a text document in a

                 device-independent way through the use of corresponding textual tags. Otherwise,

                 indefinite.

             b. Peloton 's amended proposed construction: A computer language that identifies

                 data with tags around text consisting of angle bracket delimiters and tag names.

             c. ICON 's proposed construction: a data transmission protocol that identifies data

                 with tags.

             d. ICON 's amended proposed construction: a data structure format that identifies

                 data with tags.



                                                  5
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 6 of 15 PageID #: 4454




           e. Court's pre-Markman proposed construction: A computer language that identifies

                data with tags.

           f.   Court 's construction: A computer language that identifies data with tags.

       At oral argument, the parties focused solely on the use of the word "tag" in the Court's

proposal. Peloton requested an amendment to the Court's proposed construction that further

defined "tag" as "consisting of angle bracket delimiters and tag names. " (D.I. 126 at 9:7-11 ).

Following argument on this topic, the Court invited the parties to submit a letter supplying

technical dictionaries or other relevant extrinsic evidence on the definition of "tag" in the context

of a mark-up language. (Id. at 22:22-24:6).

       Upon review of the extrinsic evidence, I do not think it is appropriate to add Peloton's

proposed additional language to "tag." The parties submitted numerous relevant sources, but I

do not see one that required a tag to consist of delimiters on both sides of the text or that the

delimiters needed to be angle brackets. For example, several of Peloton' s cited definitions were

limited to HTML, a specific mark-up language. (D.I. 131-1 , at Ex. 3, Ex. 4, Ex. 6, Ex. 10).

Others introduce a broad definition and typically use HTML as an example. (See, e.g., id. at Ex.

1). One such definition is reproduced below:

       tag n. 1. In programming, one or more characters containing information about a
       file, record type, or other structure. 2. In certain types of data files, a key or an
       address that identifies a record and its storage location in another file . [] 3. In
       markup languages such as SGML and HTML, a code that identifies an element in
       a document, such as a heading or a paragraph, for the purposes of formatting,
       indexing, and linking information in the document. In both SGML and HTML, a
       tag is generally a pair of angle brackets that contain one or more letters and
       numbers. Usually one pair of angle brackets is placed before an element, and
       another pair is placed after, to indicate where the element begins and ends. For
       example, in HTML, <I>hello world</I> indicates that the phrase "hello world"
       should be italicized.
(Id. (citing MICROSOFT COMPUTER DICTIONARY 435 (4th ed. 1999)).



                                                  6
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 7 of 15 PageID #: 4455




       Other definitions contemplate both "single and compound tags." But a "single tag" would

conflict with Peloton' s proposed requirement that tags be "around text" (thus, always requiring a

compound tag). 1 (Id. at Ex. 3 (describing single and compound tags in the context of HTML)).

While I do not doubt that Peloton' s proposed definition describes a common form of a markup

language, the proffered definitions do not support limiting the disputed term to this form alone.

Thus, I will adopt the Court' s initial proposed construction, without a further limitation on "tag. "

    C. "Translator Device[s]" (' 590 Patent claims 1, 13)

           a. Peloton 's proposed construction: Function (Claim 1): translating data between

               the exercise communication protocol and the computer communication protocol;

               Function (Claim 13): the function of claim 1, and also "communicatively

               coupling the first and second exercise devices to the means for comparing so as to

               facilitate communication of data representative of the performance of each of the

               plurality of users between the first and second exercise devices and the means for

               comparing;" Structure: indefinite.

           b. ICON's proposed construction: a device or structure configured to translate and

               exchange data between different data formats.

           c. Court 's construction: Indefinite.

       The parties dispute whether 35 U.S.C . § 112(6) applies to "translator device." ICON

asserts that Peloton cannot overcome the presumption that § 112(6) does not apply where the

term does not recite "means" because the specification discloses a definite structure. (D.I. 113 at



1
  Peloton' s letter offers a modification on its proposed construction to "clarify that markup
languages provide for corresponding textual tags (compound tags) - but may also support certain
pre-defined single tags." (D.I. 131 at 3). The modified proposal is "a computer language that
provides for identifying data with tags around text consisting of angle bracket delimiters and tag
names." (Id.) .
                                                   7
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 8 of 15 PageID #: 4456




69). Peloton argues that ICON, because it relies on the specification to provide structure, has

conceded that§ 11 2(6) applies. (Id. at 73).

       Williamson v. Citrix Online, LLC provides the relevant standard. 792 F.3d 1339 (Fed.

Cir. 2015). In Williamson , the Federal Circuit explained that the appropriate inquiry "is not

merely the presence or absence of the word 'means' but whether the words of the claim are

understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the

name for structure." Id. at 1348 (en bane). When deciding if the claims had a sufficiently

definite meaning, the Court considered whether anything in the written description and

prosecution history "might lead us to construe that expression as the name of a sufficiently

definite structure as to take the overall claim limitation out of the ambit of§ 112." Id. at 1351.

       Claim 1 recites, "a [] translator device adapted to translate data between the exercise

communication protocol and the computer communication protocol." ' 590 Patent 30:33-36.

Similarly, claim 13 describes, "translator devices are configured to communicatively couple the

first and second exercise devices to the means for comparing so as to facilitate communication of

data representative of the performance of each of the plurality of users between the first and

second exercise devices and the means for comparing." ' 590 Patent 32:5-11 & Certificate of

Correction.

       The claim language is functional. "Device," a classic nonce word, does not provide any

indication of structure. Mass. Ins. of Tech. & Elecs. For Imaging, Inc. v. Abacus Software , 462

F.3d 1344, 1354 (Fed. Cir. 2006) ("The generic terms ' mechanism,' ' means,' ' element,' and

' device,' typically do not connote sufficiently definite structure."). Nor does "translator," as it

merely describes the function of the device. ICON' s briefing does not argue that "translator

device" is a term of art or connotes a structure known to a POSA. At the Markman Hearing,



                                                  8
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 9 of 15 PageID #: 4457




ICON did state that a POSA would know that a "translator device" is a "piece of hardware that

translates from one communication protocol to the next," but ICON' s expert does not appear to

offer a statement to that effect. (D.I. 126 at 55:24-56:4). While the specification does frequently

refer to a "translator device," it does not suggest that the term has a defined structure. See, e.g. ,

' 590 Patent 14:22-33 ("Those skilled in the art will appreciate that computer device 14 and/or

translator device 13 may take a variety of configurations, including personal computers, hand-

held devices, multi-processor systems, microprocessor-based or programmable consumer

electronics, telephones, network PCs, mini-computers, mainframe computers, and the like.").

        Applying Williamson , I agree that the term is properly subject to § 112(6). ICON' s

briefing urges the court to conflate the initial Williamson analysis with the subsequent

application of§ 112(6) and find that the specification discloses a sufficient structure. (D.I. 113 at

68-70). The Federal Circuit, however, has cautioned against this, explaining, "That the

specification discloses a structure corresponding to an asserted means-plus-function claim term

does not necessarily mean that the claim term is understood by persons of ordinary skill in the art

to connote a specific structure or a class of structures." MID Prods. Inc. v. Iancu, 933 F.3d 1336,

1344 (Fed. Cir. 2019). Thus, I will proceed to the§ 11 2(6) analysis.

        The first step in construing a means-plus-function term is to identify the claimed

function. Noah Sys., Inc. v. Intuit Inc., 675 F.3d 1302, 1311 (Fed. Cir. 2012). Peloton proposes

functions for claim 1 and claim 13 (given above) and ICON has not disputed them.

        Next, the Court must "identify corresponding structure in the written description of the

patent that performs the function. " Id. ICON' s briefing does touch on structure in the context of

its arguments under Williamson , but the briefing does not address the presence of an algorithm.

(D.I. 113 at 68-69). Figure 8 in the ' 590 Patent depicts the "translator device" as consisting of



                                                   9
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 10 of 15 PageID #: 4458




two interfaces, a microcontroller, an inverter, and a converter. Additionally, the specification

states that "the translation is performed by microcontroller 164." '590 Patent 16:26-27. Where

the disclosed structure is a computer or microprocessor, the specification must additionally

specify an algorithm. Net MoneyIN, Inc. v. VeriSign, Inc. , 545 F.3d 1359, 1367 (Fed. Cir. 2008)

(explaining that "in a means-plus-function claim in which the disclosed structure is a computer,

or microprocessor, programmed to carry out an algorithm, the disclosed structure is not the

general purpose computer, but rather the special purpose computer programmed to perform the

disclosed algorithm") (quoting Aristocrat Techs. Aust!. Pty. Ltd. v. Int 'l Game Tech. , 521 F .3d

1328, 1333 (Fed. Cir. 2008) (internal quotation omitted)).

       Peloton raised the absence of an algorithm in its briefs and ICON did not dispute it or

attempt to identify an algorithm. Thus, I find that the term "translator device" is indefinite.

    D. "Means for Comparing" ('590 Patent claims 1, 13, 14, 17)2

           a. Peloton 's proposed construction (Claim 1): Function: comparing the use of the

               first exercise device relative to the first start time with the use of the second

               exercise device relative to the second start time" Structure: indefinite.

           b. ICON's proposed construction (Claim]): Function: agreed. Structure: a remote

               system, such as 3 Server (216), Communication System (18), and/or Remote

               computer (148) that can be accessed via a network connection such as that

               disclosed at (16), (150), ( 154 ), or (21 O); one or more Computer Devices (212a-n),




2
  The proposed constructions reproduced below reflect the contents of the Joint Claim
Construction Brief. (D.I. 113). ICON later clarified its position on algorithmic disclosure. (See
D.I. 123).
3 I have doubts about the "such as" language ICON proposes for each of the constructions, but

the parties have not raised any concerns about it.
                                                  10
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 11 of 15 PageID #: 4459




                one or more Translator Devices4 (220a-n), and/or Exercise Devices (222a-n) that

                can access/communicate with the remote system via the network connection.

           c. Peloton 's proposed construction (Claim 13): Function: the function of the means

                for comparing claim 1, and "comparing the performance of each of the plurality

                of users and notify one of the plurality of users of the performance of another of

                the plurality of users." Structure: indefinite.

           d. ICON 's proposed construction (Claim 13): Function: agreed. Structure: a

                remote system, such as Server (216), Communication System (18), and/or Remote

                computer (148) that can be accessed via a network connection such as that

                disclosed at (16), (150), (154), or (210); one or more Computer Devices (212a-n),

                one or more Translator Devices (220a-n), and/or Exercise Devices (222a-n) that

                can access/communicate with the remote system via the network connection.

           e. Peloton 's proposed construction (Claim 14) : Function: the function of the means

                for comparing claims 1 and 13, and "comparing the performance of each of the

                plurality of users based on an order in which each of the plurality of users

                completed the virtual race." Structure: indefinite.

           f.   ICON 's proposed construction (Claim 14) : Function: agreed. Structure: a

                remote system, such as Server (216), Communication System (18), and/or Remote

                computer ( 148) that can be accessed via a network connection such as that

                disclosed at (16), (150), (154), or (210); one or more Computer Devices (212a-n),




4
  The parties do not raise issues about "translator devices" in connection with the disputes about
these terms.
                                                  11
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 12 of 15 PageID #: 4460




              one or more Translator Devices (220a-n), and/or Exercise Devices (222a-n) that

              can access/communicate with the remote system via the network connection.

         g. Peloton 's proposed construction (Claim 17) : Function: the function of the means

              for comparing of claims 1 and 13, and "notifying each of the plurality of users of

              a winner of the virtual race subsequent to the end of the virtual race." Structure:

              indefinite.

         h. ICON 's proposed construction (Claim 17) : Function: agreed. Structure: a

              remote system, such as Server (216), Communication System (18), and/or Remote

              computer (148) that can be accessed via a network connection such as that

              disclosed at (16), (150), (154), or (210); one or more Computer Devices (212a-n),

              one or more Translator Devices (220a-n), and/or Exercise Devices (222a-n) that

              can access/communicate with the remote system via the network connection.

         1.   Court 's construction (Claim 1): Function: agreed. Physical structure: a remote

              system, such as Server (216), Communication System (18), and/or Remote

              computer (148) that can be accessed via a network connection such as that

              disclosed at (16), (150), (154), or (210); one or more Computer Devices (212a-n),

              one or more Translator Devices (220a-n), and/or Exercise Devices (222a-n) that

              can access/communicate with the remote system via the network connection.

              Algorithmic Structure: Figure 11 and the corresponding specification disclosure

              of step 242 to step 256, Figure 12 and the corresponding specification disclosure

              of step 270 to step 282.

         J.   Court 's Construction (Claim 13) : Function: agreed. Physical Structure: a

              remote system, such as Server (216), Communication System (18), and/or Remote



                                               12
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 13 of 15 PageID #: 4461




              computer ( 148) that can be accessed via a network connection such as that

              disclosed at (16), (150), (154), or (210); one or more Computer Devices (212a-n),

              one or more Translator Devices (220a-n), and/or Exercise Devices (222a-n) that

              can access/communicate with the remote system via the network connection.

              Algorithmic Structure: Figure 11 and the corresponding specification disclosure

              of step 242 to step 256, Figure 12 and the corresponding specification disclosure

              of step 270 to step 282.

         k. Court's Construction (Claim 14) : Function: agreed. Physical Structure: a

              remote system, such as Server (216), Communication System (18), and/or Remote

              computer (148) that can be accessed via a network connection such as that

              disclosed at (16), ( 150), (154 ), or (21 0); one or more Computer Devices (212a-n),

              one or more Translator Devices (220a-n), and/or Exercise Devices (222a-n) that

              can access/communicate with the remote system via the network connection.

              Algorithmic Structure: Figure 11 and the corresponding specification disclosure

              of step 242 to step 256, Figure 12 and the corresponding specification disclosure

              of step 270 to step 282.

         1.   Court's Construction (Claim 17): Function: agreed. Physical Structure: a

              remote system, such as Server (216), Communication System (18), and/or Remote

              computer (148) that can be accessed via a network connection such as that

              disclosed at (16), (150), ( 154), or (21 0); one or more Computer Devices (212a-n),

              one or more Translator Devices (220a-n), and/or Exercise Devices (222a-n) that

              can access/communicate with the remote system via the network connection.

              Algorithmic Structure: Figure 11 and the corresponding specification disclosure



                                               13
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 14 of 15 PageID #: 4462




               of step 242 to step 256, Figure 12 and the corresponding specification disclosure

               of step 270 to step 282.

       With respect to all the "means for comparing" claims, the parties contest the limitations

of the algorithmic disclosure identified by ICON. (See D.I. 126 at 89:1-16). The primary dispute

is whether ICON ' s algorithmic disclosure must be limited by the language in Figures 11 and 12.

(See id. at 92:2-1 2).5 ICON seeks to amend the language in the flow chart to include the term

"competition" in addition to race, and to substitute the term "parameter of choice" instead of

"user position." (See D.I. 123).

       Following the hearing, the parties submitted letters to the Court identifying support for

the theory that ICON may expand the algorithmic disclosure via embodiments contained in the

specification. (D.I. 130, D.I. 131). ICON submitted A llVoice Computing PLC v. Nuance

Commc 'ns, Inc. , 504 F.3d 1236 (Fed. Cir. 2007) for the proposition that algorithms may be read

broadly . (D.I. 130 at 6). However, All Voice involved a dispute on the sufficiency of the

algorithm. All Voice , 504 F.3d at 1245-46. After considering an expert declaration which

explained that there were "several straightforward ways that the algorithm represented in Figure

8A could be implemented by one skilled in the art using well-known features," the Court agreed

the disclosure was sufficient. Id. The fact that many software techniques known to a POSA may

be used to implement the algorithm does not support ICON' s argument that the algorithm itself

may be amended.

       On this point, Aristocrat Techs. Austl. Pty. Ltd. v. Int 'l Game Tech., 521 F.3d 1328 (Fed.

Cir. 2008) is instructive. In Aristocrat, plaintiff argued that "''the written description delineates



5Peloton also argued that ICON' s disclosure was insufficient. (See D.I. 113 at 74-79, 81-87).
However, Peloton only cites to conclusory assertions from its expert that the Patent does not
disclose an algorithm (See, e.g. , D.I. 114-3 at APPX370, APPX373 , APPX376, APPX378).

                                                  14
Case 1:20-cv-00662-RGA Document 141 Filed 09/10/21 Page 15 of 15 PageID #: 4463




what constitutes [the asserted disclosure of structure] through the disclosed embodiments of the

invention." Id. at 1334. The Court rejected plaintiff's argument, explaining "the description of

the embodiments is simply a description of the outcome of the claimed functions, not a

description of the structure." Id. at 1334-35. Additionally, the Federal Circuit has declined to

expand structural disclosure where the specification states that alternative structures or forms

may be used, without additional disclosure of those structures. See Fonar Corp. v. Gen. Elec.

Co. , 107 F.3d 1543, 1551-52 (Fed. Cir. 1997) (limiting a claim to "generic gradient wave form"

and equivalents where the patent "states that other wave forms may be used" but "fails to

specifically identify those wave forms"); see also Dragon Intellectual Prop. , LLC v. Apple, Inc.,

2015 WL 5298938, at *5 (D. Del. Sept. 9, 2015) (limiting the disputed structure to "AC power

source" because, while "DC power sources and batteries are disclosed in the patent, they are not

linked to the function at issue").

         I do not think it is proper to amend the algorithmic disclosure in order to expand its

scope. I will adopt Peloton' s proposed algorithmic disclosure for the "means of comparing"

claims, which relies on the language used in the specification.


   IV.      CONCLUSION

   Within five days the parties shall submit a proposed order consistent with this Memorandum

Opinion.




                                                  15
